IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BENJAMIN PIERRE RUMLIN,             NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3312

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 23, 2016.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Valarie Linnen, for Appellant.

Pamela Jo Bondi, Attorney General, Robert Charles Lee, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.